OFFICE   OF THE AITORNEY      GENERAL   OF TEXAS
                               AUSTIN




    Honorable Parks E. MoMiohael
    County Attorney
/   Caes County
    Linden, Texas
    Dear Sir:



            Thir is to aokno                   of your letter of

                                            a lawful tram-



                                        e oa,*t.   Not for

                                      olation OS the fish

                                B. 99, A&e  Of the Forty-rirst
                         fth okled seaeion, chapter 27, page'
                         ted Criminal Statutes, Art. 95Baa-3), it


                      be unlawiul for any person to
                      any fish in the publfo fresh wa-
        ters, oreeks, lakes, bayma, poola, lagoons
        or tanks in the Counties of Cam, Bowie, Mor-
        ris and Titus, State of Texas, by any other
Honorable Parks E. MoMlohael, Page S



    means than'by the ordinary hook and line, set
     hook and line, gig or artificial bait, and it
     shall byeunlawful for any person to place in.
    the public fresh water rivers, creeks   lakes
    bayous, pools, lagoons, or tanks in the OOUII~
    tles of Cass; Bowle, Morris snd Titus any
    seine, net or other devloe or trap for taking
    or catching fish; provided, however, that per-
    sons may use a dMOW    seine which is not more
    than twenty feet in length for the purpose or
    catching minnows for bait; provided, that in
    seining for minnows for belt as hereln permit-
    ted, all fish and all minnows more than two
    and one-half inohes in length shall be returned
    to the water at once while alive. No person
    shall use the minnow seine herein permitted
    for the purpose of taking any fish other than
    minnows for bait; provided, however, that noth-
    ing in this Act shall be construed to prevent
    the taking  or catchfng of buffalo, oarp and
    catfish bJ7the use of a hoop, trammel or gill
    set with meshes not less than three inch88
    square in the fresh waters of Cass, Bowie, Mor-
    ris and Titus Counties, State of Texas, save
    and except during the months of March and Ap-
    ril of each year, and provided, further, that
    pond neta are hereby entirely prohibited.
        "Any person violating any of the prorl-
    sions of this Act shall be deemed guilty of a
    miademeanor and upon oonvlotion shall be fined
    In a sum of not less than Ten (&lO.OO) Dollara        .
    nor more than one Hundred ($100.00) Dollarr.
    All laws and parts of laws in oonfliot herewith
    are hereby repealed."
        Article 924 of the Penal Code reads as fOliowar
        "It shall be unlawful for any person to
    place in any  of the waters of thlr State any
    poison, lime, dynamite, nitroglycerin, giant
    powder or other explosives or t0 plsoe in such
    waters any drugs, substanoer or things deleterl-
    OUB to fish life for the purpose of oatohing
    or attempting to oatoh fish by the use of such
    substances or things, or for any other purpose
    whatsoever, provided however that in event it
    becomes neoeseary to place any explosive in wa-
    ters in connection with construction work, same
.   ’




        Honorable Parka E. MoMlohael, Page 3


                 may be authorized by written order of the Coun-
                 ty Judge ol the County where the work is to be
                 done.
                     *Any one violating any provision of this
                 Act shall be deemed guilty of s mlademeanor and
                 on conviction shall be fined not less than Fif-
                 ty Dollars ($SO.OO), nor more then One Hundred Dol-
                 lars ($lOO), and shall serve a sentenoe in the
                 county jail of not less than sixty (60) days,
                 nor more than ninety (90) days."
                  In applying the above statutes, we perceive no
        vfolation in the facts 8s presented by you. We wish to thank
        you ?or olting the applicable srtloles of the Code.
                                                  Yours very truly

                                              ATTORNEY GENERAL OF TEXAS

        ( ;ic-y:eTj   1                                  i?:;T     51
        FIRST ASSISTANT                                Beijamfti     'V!oodall
        ATTORNEY G=AL                                              Assistant